United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1332
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the District
                                          * of South Dakota.
Aaron R. Black Bull, Jr.                  *
                                          *         [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: July 3, 2001

                                Filed: July 16, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Aaron R. Black Bull, Jr., pleaded guilty to aggravated sexual abuse of a child in
Indian country, in violation of 18 U.S.C. § 2241(c). In a pre-indictment interview with
an agent of the Federal Bureau of Investigation (FBI), Mr. Black Bull had admitted
having sexual intercourse with the victim but had shifted part of the responsibility to
her, claiming that she--at age six, and later at age eight--had initiated the intercourse
with him. The district court1 refused to apply an acceptance-of-responsibility reduction

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
under U.S.S.G. § 3E1.1, based on its disbelief of the statements Mr. Black Bull made
to the FBI agent regarding the victim’s conduct, and sentenced him to 262 months
imprisonment and 4 years supervised release. On appeal, Mr. Black Bull argues the
court clearly erred in denying him a section 3E1.1 reduction, because the relevant
period for assessing acceptance of responsibility is primarily between indictment and
sentencing, and no evidence supports the view that his pre-indictment statements
reflected his post-indictment attitude.

      We have previously upheld the denial of section 3E1.1 reductions based on pre-
indictment factors, see, e.g., United States v. Keester, 70 F.3d 1026, 1027 (8th Cir.
1995) (per curiam); United States v. Dortch, 923 F.2d 629, 634 (8th Cir. 1991), and
we give great deference to the district court because it is in a unique position to
evaluate Mr. Black Bull’s acceptance of responsibility, see U.S.S.G. § 3E1.1,
comment. (n.5). Thus, we conclude the district court did not clearly err in denying
Mr. Black Bull the reduction. See United States v. Gonzalez-Rodriguez, 239 F.3d 948,
954 (8th Cir. 2001) (standard of review).

       Further, as Mr. Black Bull concedes on appeal, commentary to section 3E1.1
permits the district court to consider his pre-indictment behavior in determining whether
he has accepted responsibility. See U.S.S.G. § 3E1.1, comment. (n.1(a)) (appropriate
considerations include truthfully admitting conduct comprising offense of conviction
and truthfully admitting or not falsely denying any additional relevant conduct for which
defendant is accountable), (n.3) (truthfully admitting conduct comprising offense of
conviction and truthfully admitting or not falsely denying any additional relevant
conduct for which defendant is accountable constitutes significant evidence of
acceptance of responsibility).

      Accordingly, we affirm.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-